3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-19, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shubhi et al. (2022/0217628), Shubhi hereinafter. Shubhi teaches all of the limitations of the specified claim with the following reasoning that follows.

Re. claim 18, Shubhi  teaches a method (Fig.4 & ¶0008/¶0060/¶0081-¶0082) for wireless communication  (Fig. 1-2) at a user equipment (UE) (Fig. 2, WD 22), 2comprising: 3identifying a default configuration associated with failing to detect an 4indication of whether the UE is to transition to an active state or remain in an inactive state 5during an on duration of a discontinuous reception cycle during a corresponding monitoring 6period (Fig.1-4 & ¶0060 - wireless device 22 such as via one or more of processing circuitry 50, processor 52, signal evaluator unit 30, and radio interface 48 is configured to determine (Block S104) that a transmitted wake up signal has been missed before a discontinuous reception (DRX) ON-duration. Fig.1-4 & ¶0081 - The configuration that can be used by the WD 22 such as via one or more of processing circuitry 50, processor 52, radio interface 48, signal evaluator unit 30, etc. when it wakes up depends on the typical commands that are contained in the WUS such as commands in previously received WUSs or command(s) associated with a default configuration, or based on the default configuration, or the latest configuration that the WD 22 has operated in for the preceding active time. If the WUS that was missed by the WD 22 only has command to wake-up the WD 22, i.e., the WD configuration follows other commands such as RRC configuration… the WD 22 is determining the most likely command(s) (or expected command(s)) included in the WUS that was missed by the WD 22 such that the WD 22 can implement these command(s)); and 7applying, based at least in response to failing to detect the indication, the  default configuration during the on duration (Fig.1-4 & ¶0060 - wireless device 22 such as via one or more of processing circuitry 50, processor 52, signal evaluator unit 30, and radio interface 48 is configured to perform (Block S106) at least one action (i.e., at least one autonomous procedure) during the DRX ON-duration based at least in part on the determination that the wake signal has been missed. Fig.1-4 & ¶0082 - when the WUS that was missed before a DRX ON-duration by the WD 22 also contains the configuration (e.g., the number of active ports/antennas, active bandwidth part (BWP), etc.) in which the WD 22 should wake-up, the WD 22 such as via one or more of processing circuitry 50, processor 52, radio interface 48, signal evaluator unit 30, etc. can wake-up in the most probable configuration(s) (i.e., most likely or expected configuration(s) as determined herein) or the fallback mode (i.e., a default configuration such as a no mode switching command(s)).

Re. claim 19, Shubhi teaches claim 18.
Shubhi further teaches wherein applying the default configuration (Fig. 1-4 & ¶0060, ¶0082) 2comprises: 3transitioning to the active state during the on duration based at least in part on 4failing to detect the indication. (Fig. 1-4 & ¶0014 - the processing circuitry is further configured to determine at least one configuration parameter included in the wake up signal that has been missed by the wireless device, and the at least one action is based at least in part on the at least one configuration parameter. According to one or more embodiments of this aspect, the processing circuitry is further configured to, if the at least one configuration parameter only includes a command to wake up, implement a previously received configuration parameter for monitoring the DRX ON-duration (i.e., awake state/period, see ¶0044). According to one or more embodiments of this aspect, the at least one configuration parameter corresponds to at least one command related to the missed wake up signal. Fig.1-4 & ¶0060 - wireless device 22 such as via one or more of processing circuitry 50, processor 52, signal evaluator unit 30, and radio interface 48 is configured to perform (Block S106) at least one action (i.e., at least one autonomous procedure) during the DRX ON-duration based at least in part on the determination that the wake signal has been missed. Fig.1-4 & ¶0061 - the processing circuitry 50 is further configured to, if the at least one configuration parameter only includes a command to wake up, implement a previously received configuration parameter for monitoring a DRX ON-duration (i.e., awake state/period, see ¶0044). Fig.1-4 & ¶0064 - According to one or more embodiments of this aspect, the at least one action includes exiting a sleep state and monitoring a physical downlink control channel, PDCCH, search space in a next discontinuous reception, DRX, ON-duration (i.e., awake state/period, see ¶0044). See claims 1, 11 & 18, 28).

Re. claim 21, Shubhi teaches claim 18.
Shubhi further teaches wherein applying the default configuration (Fig. 1-4 & ¶0060, ¶0082) 2comprises: 3remaining in the inactive state during the on duration based at least in part on 4failing to detect the indication. (Fig. 1-4 & ¶0079 - Aspect 2: WD 22 Procedures (i.e., Actions) in Response to the Possible Missed WUS Detection/Decoding ….If the signal to be evaluated or other examined metric is below a certain threshold, the WD 22 such as via one or more of processing circuitry 50, processor 52, radio interface 48, signal evaluator unit 30, etc. can take/perform the normal action defined by the network node 16, i.e., to sleep in the next DRX ON-duration).

Re. claim 23, Shubhi teaches claim 18.
Shubhi further teaches receiving a configuration signal indicating the default configuration. (Fig.1-4 & ¶0081 - The configuration that can be used by the WD 22 such as via one or more of processing circuitry 50, processor 52, radio interface 48, signal evaluator unit 30, etc. when it wakes up depends on the typical commands that are contained in the WUS such as commands in previously received WUSs or command(s) associated with a default configuration, or based on the default configuration).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (2022/0264462), Bao462, hereinafter, in view of Xu et al. (2021/0022075), Xu, hereinafter.

Re. claim 1, Bao462 teaches a method (Fig. 2-3 & ¶0053-¶0055, ¶0064)  for wireless communication (Fig. 1)  at a user equipment (UE) (Fig. 1, 11), 2comprising: 3receiving, prior to a first on duration of a discontinuous reception cycle, a first 4indication that the UE is to remain in an inactive state of the discontinuous reception cycle 5during the first on duration (Fig. 2-3 & ¶0055 - When one WUS is configured, the WUS may include at least two indication bits, and each indication bit indicates a different DRX group. When at least two WUSs are configured, each WUS may indicate a different DRX group, so that the WUS or the at least two WUSs can be used to separately instruct different DRX groups of the plurality of DRX groups of the terminal device to wake up or sleep.  Fig. 2-3 & ¶0069 - when the UE does not need to transmit a service, one WUS may indicate that cells in all DRX groups are in a sleep state in a next DRX cycle (that is, a plurality of bits of the WUS indicate off. That is, the first indication (based on the two indication  bit in the WUS) refers to WUS off for DRX group 1 prior to on duration of DRX cycle for the UE to  remain in sleep / inactive state during the DRX cycle as shown in Fig. 3);  6receiving, prior to a second on duration of the discontinuous reception cycle, a 7second indication that the UE is to transition to an active state during the second on duration, 8wherein the second indication indicates, based at least in part on the first indication indicating 9that the UE is to remain in the inactive state during the first on duration (Fig. 2-3 & ¶0055 - When one WUS is configured, the WUS may include at least two indication bits, and each indication bit indicates a different DRX group. When at least two WUSs are configured, each WUS may indicate a different DRX group, so that the WUS or the at least two WUSs can be used to separately instruct different DRX groups of the plurality of DRX groups of the terminal device to wake up or sleep. Fig. 2-3 & ¶0069 -  The UE monitors or receives a WUS on a time-frequency resource configured with the WUS, and determines, based on content indicated by different bits of the WUS, whether onDuration timers of different DRX groups are enabled in a next DRX cycle (for example, an adjacent DRX cycle of the DRX group 1 shown in FIG. 3 after a time domain location of WUS on/WUS off), to monitor a PDCCH. When a service needs to be transmitted, based on a service characteristic, one WUS may separately indicate whether to enable onDuration timers of cells in two DRX groups in a next DRX cycle and whether to monitor a PDCCH, to prepare for data transmission, that is, it can be controlled to wake only one or more DRX groups. That is, the second indication (based on the two indication  bit in the WUS) refers to WUS on for DRX group 2 prior to on duration of DRX cycle for the UE to remain in wake up / active state during the DRX cycle as shown in Fig. 3; Also, first indication refers to WUS off for DRX group 1 as explained supra. See the snapshot below), 

    PNG
    media_image3.png
    218
    525
    media_image3.png
    Greyscale

Yet, Bao462 does not expressly teach one or more 10physical cell identifiers for the UE to communicate with while in the active state; and 11identifying the one or more physical cell identifiers indicated in the second 12indication.
However, in the analogous art, Xu  explicitly discloses one or more 10physical cell identifiers for the UE to communicate with while in the active state; and 11identifying the one or more physical cell identifiers indicated in the second 12indication. (Fig. 1-5 & ¶0103 - the network device sends a power saving signal to the terminal device. The power saving signal is used to control the wake-up and/or sleep state of the terminal device to reduce the power consumption of the terminal device. After the terminal device receives the power saving signal, the terminal device performs the power saving operation based on the indication of the power saving signal, that is, perform wake-up and/or sleep operations. For example, the power saving signal indicates that the terminal device wakes up or sleeps during part or all of the time of the activation period in one or several subsequent DRX cycles. After receiving the power saving signal, the terminal device can follow the indication of the power saving signal to perform corresponding power saving operations, that is, wake up or sleep during part or all of the time of the activation period in one or several DRX cycles. The power saving signal includes a first sequence, and the first sequence carries at least part of the identification information related to the terminal device. According to embodiments, the first sequence may also be used for the terminal device to perform time-frequency synchronization. When the first sequence carries the PCI information of the cell where the terminal device resides, the first sequence may also be used for the terminal device to perform RRM measurement. Fig. 1-5 & ¶0142 - the power saving signal may further include a first channel. Fig. 1-5 & ¶0143 - The first channel may carry a data part (for example, including indication information indicating that the terminal device wakes up or sleeps during all or part of the time of the activation period in one or more DRX cycles) and its pilot. … the pilot may be generated based on the PCI of the cell where the terminal device resides. Since a physical channel is used to carry power saving information, it is easier to carry information compared to using sequences.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bao462’s invention of a system for providing wake-up signal configuration mechanism to include Xu’s invention of a system and a method for transmitting power saving signal, because it provides an efficient mechanism in designing the power saving signal to realize effective transmission of the power saving signal for 5G wireless communication system. (¶0002-¶0005, Xu)

Re. claim 6, Bao462 and Xu teach claim 1.
Bao further teaches wherein the first indication is received in a first 2 wakeup signal and the second indication is received in a second wakeup signal. (Fig. 2-3 & ¶0055 - When one WUS is configured, the WUS may include at least two indication bits, and each indication bit indicates a different DRX group. When at least two WUSs are configured, each WUS may indicate a different DRX group, so that the WUS or the at least two WUSs can be used to separately instruct different DRX groups of the plurality of DRX groups of the terminal device to wake up or sleep.)

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Bao462,  in view of Xu, further in view of Muller et al. (2021/0195521), Muller hereinafter, further in view of Turtinen et al. (2021/0250865), Turtinen hereinafter.

Re. claim 2, Bao462 and Xu teach claim 1.
Yet, Bao462 and Xu do not expressly teach monitoring reference signals, during the first on duration, associated with the 3identified one or more physical cell identifiers; and 4transmitting, during the first on duration, a channel status report based at least 5in part on the monitoring.

However, in the analogous art, Muller  explicitly discloses monitoring reference signals, during the first on duration, associated with the 3identified one or more physical cell identifiers (Fig. 1-5 & ¶0006 - A UE operating in DRX mode may only measure a reference signal, e.g. CRS, and perform identification verification, e.g. by using the related PCI, during a part of the DRX cycle, e.g., just before, after or during the UE's active time.);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bao462’s invention of a system for providing wake-up signal configuration mechanism and  Xu’s invention of a system and a method for transmitting power saving signal to include Muller’s invention of a system and a method for wake-up monitoring for discontinuous reception (DRX) mode in a wireless communication system , because it provides an efficient mechanism in reducing the time a UE (User Equipment) needs to monitor downlink (DL) and minimizing the overhead transmissions, in turns, help the UE save battery and extend the battery lifetime. (¶0006-¶0007, Muller)
Yet, Bao462,  Xu and Muller do not expressly teach transmitting, during the first on duration, a channel status report based at least 5in part on the monitoring.
However, in the analogous art, Turtinen  explicitly discloses transmitting, during the first on duration, a channel status report based at least 5in part on the monitoring. (Fig. 1-6 & ¶0064 - The first device 210-1 generates 3040 the configuration for transmitting an uplink information based on the determination 3025. The first device 210-1 transmits 3045 the uplink information to the second device 220, for example, in the drx-onDuration timer duration 4020. The further time point may be, for example, during the DRX on duration timer running or in next DRX cycle. Thus, the further time point may be a predetermined time interval that takes place after the ambiguity period, i.e. after any overlapping occasion(s). For example, the uplink information may be a CSI report. Fig. 1-6 & ¶0078 - the first device 210-1 may determine to start the DRX onDurationTimer and report CSI (or other uplink signaling) according to the certain configuration (e.g. the first configuration). Fig. 1-6 & ¶0079 - It may also be possible that the first device 210-1 is configured to perform differently based on the detection of the wake-up signal. For example, the first device may, if it does not detect any wake-up signals on non-overlapping occasion(s), determine to start the DRX onDurationTimer and report CSI (or other uplink signaling) according to the certain configuration (e.g. the first configuration)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bao462’s invention of a system for providing wake-up signal configuration mechanism and  Xu’s invention of a system and a method for transmitting power saving signal and Muller’s invention of a system and a method for wake-up monitoring for discontinuous reception (DRX) mode in a wireless communication system to include Turtinen ‘s invention of a method for uplink information based on wake-up signals and corresponding devices, because it provides an efficient mechanism in reducing the ambiguity of a user device in detecting wake up signal, thereby improves battery life expectancy of the user device along with flexibility of network design is also improved. (Abstract / ¶0050, Turtinen)
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Bao462,  in view of Xu, in view of Muller, in view of Turtinen , further in view of Zhang et al. (2022/0225151), Zhang hereinafter.

Re. claim 3,  Bao462,  Xu, Muller and  Turtinen  teach claim 2.
Yet, Bao462,  Xu, Muller and Turtinen do not expressly teach wherein the channel status report is transmitted 2to a base station associated with the first indication and the second indication.
However, in the analogous art, Zhang explicitly discloses wherein the channel status report is transmitted 2to a base station associated with the first indication and the second indication. (Fig. 9-15 & ¶0149 - When the WUS indicates wake-up of the UE, the UE starts the DRX-on duration timer and enters an active time, and the UE can perform CSI measurement and CSI reporting in the active time. Therefore, when a plurality of WUSs continuously indicate wake-up of the UE, the network does not need to configure the CSI-RS, and the UE does not need to perform measurement and CSI reporting before an on-duration either. After the UE sleeps for a time period, a channel condition may have changed. In this case, even if the UE does not need to be woken up to transmit or receive data, the UE still needs to perform time-frequency tracking and CSI measurement and then report CSI, so that the network device obtains more accurate CSI in time. This helps improve PDCCH-WUS reliability, so that the network device selects a more suitable transmit beam. Therefore, in this manner, after the UE sleeps for the M consecutive DRX cycles, even if a next WUS still indicates sleep of the UE, the UE needs to measure the CSI before the on-duration. In addition, based on a configuration of the network, the UE determines whether to report a measurement result, that is, whether to report CSI. In addition, after the UE sleeps for the M consecutive DRX cycles, if the next WUS indicates wake-up of the UE, because the UE performs measurement before the on-duration, for example, performs time-frequency tracking, or beam measurement, or CQI measurement, or performs both measurement and CSI reporting, or performs measurement before the on-duration and reports a measurement result in the on-duration, after the UE is woken up, the network device can obtain accurate CSI of the UE in a more timely manner. This helps improve performance of the UE.)

    PNG
    media_image4.png
    455
    458
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bao462’s invention of a system for providing wake-up signal configuration mechanism and  Xu’s invention of a system and a method for transmitting power saving signal and Muller’s invention of a system and a method for wake-up monitoring for discontinuous reception (DRX) mode in a wireless communication system and Turtinen ‘s invention of a method for uplink information based on wake-up signals and corresponding devices to include Zhang’s of signal measurement method for the 5th Generation mobile communications technology (5G) new radio (NR) system , because it improves reliability of signal measurement. (¶0008, Zhang)

Claims 4-5 are  rejected under 35 U.S.C. 103 as being unpatentable over Bao462,  in view of Xu, further in view of Wu et al. (2022/0141732), Wu hereinafter.

Re. claim 4, Bao462 and Xu teach claim 1.
Yet, Bao462 and Xu do not expressly teach 2performing a cell switching procedure with a serving cell associated with at 3least one of the identified one or more physical cell identifiers.
However, in the analogous art, Wu explicitly discloses performing a cell switching procedure with a serving cell associated with at 3least one of the identified one or more physical cell identifiers. (Fig. 1-8 & ¶0137 - Handover Request ACK message transmitted to the source BS 810A at step 804 may include a cell identity (e.g., PCI) of a target IAB node. In these embodiments, the handover assistant information may include the cell identity of the target IAB node (e.g., the new cell identity of the IAB node 820A). The access node 820B may, at step 814, initiate a procedure for discovering a neighboring cell having an identity matching the cell identity of the target IAB node. The access node 820B may, at step 816, perform a handover procedure if a neighboring cell having the target cell identity (e.g., the IAB node 820A) is discovered. The access node 820B will access to the target BS 810B via the target IAB node (e.g., the IAB node 820A) after the completion of the handover procedure.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bao462’s invention of a system for providing wake-up signal configuration mechanism and  Xu’s invention of a system and a method for transmitting power saving signal to include Wu’s invention of a system and a method for assistant information reporting in a wireless communication system, because it provides an efficient mechanism in securing data or signal transmission for reestablishing a backhaul link for at least one access node associated with an integrated access and backhaul node (IAB) in supporting multi-hop relay in a New Radio (NR) communication network. (¶0002-¶0006, Wu)

Re. claim 5, Bao462, Xu and Wu teach claim 4.
Yet,  Bao462 and Xu do not expressly teach wherein the serving cell comprises at least one 2of one or more transmission reception points of a same serving cell or one or more serving 3cells in a group of candidate serving cells.
However, in the analogous art, Wu explicitly discloses wherein the serving cell comprises at least one 2of one or more transmission reception points of a same serving cell or one or more serving 3cells in a group of candidate serving cells. (Fig. 1-8 & ¶0137 - Handover Request ACK message transmitted to the source BS 810A at step 804 may include a cell identity (e.g., PCI) of a target IAB node. In these embodiments, the handover assistant information may include the cell identity of the target IAB node (e.g., the new cell identity of the IAB node 820A). The access node 820B may, at step 814, initiate a procedure for discovering a neighboring cell having an identity matching the cell identity of the target IAB node. The access node 820B may, at step 816, perform a handover procedure if a neighboring cell having the target cell identity (e.g., the IAB node 820A) is discovered. The access node 820B will access to the target BS 810B via the target IAB node (e.g., the IAB node 820A) after the completion of the handover procedure).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bao462’s invention of a system for providing wake-up signal configuration mechanism and  Xu’s invention of a system and a method for transmitting power saving signal to include Wu’s invention of a system and a method for assistant information reporting in a wireless communication system, because it provides an efficient mechanism in securing data or signal transmission for reestablishing a backhaul link for at least one access node associated with an integrated access and backhaul node (IAB) in supporting multi-hop relay in a New Radio (NR) communication network. (¶0002-¶0006, Wu)

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG2 Meeting #99bis; R2-1710641, Prague, Czech Republic, 9st – 13th October, 2017, as submitted in IDS, 3GPP_ R2-1710641, hereinafter, in view of Bao462.

Re. claim 7, 3GPP_ R2-1710641 teaches a method for wireless communication at a user equipment (UE), 2comprising: 35identifying, based at least in part on the indication, one or more physical cell 6identifiers for the UE to communicate with during the on duration (§2.2 – Option #2: UE reads PSS/SSS to synchronize and perform the frequency measurement every x WUS cycles where x is an integer value. For example, UE wakes up to receive the WUS sequence and in every x, say fourth, WUS cycle, UE performs frequency measurements.), the one or more physical 7cell identifiers being indicated based at least in part on an activation period associated with a 8corresponding serving cell associated with the one or more physical cell identifiers (§2.2 – Option #2: UE reads PSS/SSS to synchronize and perform the frequency measurement every x WUS cycles where x is an integer value. For example, UE wakes up to receive the WUS sequence and in every x, say fourth, WUS cycle, UE performs frequency measurements. Option # 3: WUS sequence is transmitted in different time and frequency resource for different cell such that UE is able to identify that the UE is still synchronized with the current serving cell. Also, instead of using the different resource, a cell specific WUS sequence can be transmitted. …The benefit of this option is that UE would be able to detect early if UE has moved to a different cell. Option # 4: A payload can be designed for the WUS and the payload can carry the physical cell ID. If the UE is able to read the physical cell ID and it matches with the stored cell ID, it is synchronized with the current serving cell.);  and 9communicating with at least one serving cell associated with the one or more 10physical cell identifiers during the on duration (Option # 3: WUS sequence is transmitted in different time and frequency resource for different cell such that UE is able to identify that the UE is still synchronized with the current serving cell. Also, instead of using the different resource, a cell specific WUS sequence can be transmitted. …The benefit of this option is that UE would be able to detect early if UE has moved to a different cell. Option # 4: A payload can be designed for the WUS and the payload can carry the physical cell ID. If the UE is able to read the physical cell ID and it matches with the stored cell ID, it is synchronized with the current serving cell.).
Yet, 3GPP_ R2-1710641  does not expressly teach receiving, prior to an on duration of a discontinuous reception cycle, an 4indication that the UE is to transition to an active state during the on duration; 
However, in the analogous art, Bao462 explicitly discloses receiving, prior to an on duration of a discontinuous reception cycle, an 4indication that the UE is to transition to an active state during the on duration; (Fig. 2-3 & ¶0055 - When one WUS is configured, the WUS may include at least two indication bits, and each indication bit indicates a different DRX group. When at least two WUSs are configured, each WUS may indicate a different DRX group, so that the WUS or the at least two WUSs can be used to separately instruct different DRX groups of the plurality of DRX groups of the terminal device to wake up or sleep. Fig. 2-3 & ¶0069 -  The UE monitors or receives a WUS on a time-frequency resource configured with the WUS, and determines, based on content indicated by different bits of the WUS, whether onDuration timers of different DRX groups are enabled in a next DRX cycle (for example, an adjacent DRX cycle of the DRX group 1 shown in FIG. 3 after a time domain location of WUS on/WUS off), to monitor a PDCCH. When a service needs to be transmitted, based on a service characteristic, one WUS may separately indicate whether to enable onDuration timers of cells in two DRX groups in a next DRX cycle and whether to monitor a PDCCH, to prepare for data transmission, that is, it can be controlled to wake only one or more DRX groups. That is, the second indication (based on the two indication  bit in the WUS) refers to WUS on for DRX group 2 prior to on duration of DRX cycle for the UE to remain in wake up / active state during the DRX cycle as shown in Fig. 3; Also, the first indication (based on the two indication  bit in the WUS) refers to WUS off for DRX group 1 prior to on duration of DRX cycle for the UE to  remain in sleep / inactive state during the DRX cycle as shown in Fig. 3. See the snapshot below), 

    PNG
    media_image3.png
    218
    525
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP_ R2-1710641’s invention of a functional aspects of Wake-Up Signal (WUS) for Enhanced Machine Type Communication (efeMTC) device to include Bao462’s invention of a system for providing wake-up signal configuration mechanism, because it provides a relatively flexible WUS indication solution in a case that a plurality of DRX groups are configured for a terminal device for 5G wireless communication system. (¶0006, Bao462)
Re. claim 11, 3GPP_ R2-1710641 and Bao462 teach claim 7.
3GPP_ R2-1710641 further teaches wherein the indication is received in at least 2one of a wakeup signal  (§2.2 – Option #2: UE reads PSS/SSS to synchronize and perform the frequency measurement every x WUS cycles where x is an integer value. For example, UE wakes up to receive the WUS sequence and in every x, say fourth, WUS cycle, UE performs frequency measurements. Option # 3: a cell specific WUS sequence can be transmitted. Option # 4: A payload can be designed for the WUS and the payload can carry the physical cell ID. If the UE is able to read the physical cell ID and it matches with the stored cell ID, it is synchronized with the current serving cell) or a non-wakeup signal downlink control information.
Claims 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP_ R2-1710641, in view of Bao462, further in view of Mehta et al. (US 10,743,232 B1), Mehta hereinafter.

Re. claim 8, 3GPP_ R2-1710641 and Bao462 teach claim 7.
Yet, 3GPP_ R2-1710641 and Bao462  do not expressly teach transmitting a UE capability message indicating a cell switching time of the 3UE to switch to a new serving cell, wherein the one or more physical cell identifiers are 4included in the indication based at least in part on the cell switching time of the UE and the 5activation period of each corresponding serving cell.
However, in the analogous art, Mehta  explicitly discloses transmitting a UE capability message indicating a cell switching time of the 3UE to switch to a new serving cell, wherein the one or more physical cell identifiers are 4included in the indication based at least in part on the cell switching time of the UE and the 5activation period of each corresponding serving cell. (Fig. 1-6 & Col 11 / line 17:41 - When the UE registered or attached with the base station, the base station may have stored in the local context record UE-capability information indicating whether the UE supports carrier aggregation. Prior to selecting the handover threshold to apply, the base station may refer to that information to determine whether the UE supports carrier aggregation. … Prior to selecting the handover threshold to apply, the base station may refer to the stored policy information to determine the carrier-aggregation capabilities of the target cell. The UE may report to the base station the PCI of the detected cell….the base station can use the PCI to determine a corresponding cell ID, and use the cell ID to determine the carrier-aggregation policy imposed by the neighboring base station for the detected cell. Fig. 1-6 & Col 13 / line 25:35 - As shown in FIG. 5, at block 52, the first base station may receive, from a UE being served by the first base station, a report that the UE has detected coverage of a target cell, the target cell being provided by the second base station. At block 54, the first base station makes a determination of (i) whether the target cell can be aggregated with one or more other cells and (ii) whether the UE supports carrier aggregation. Further, at block 56, the first base station selects a handover threshold, with the handover threshold being selected based on the determination. And at block 58, the first base station uses the selected handover threshold as a basis to control handover of the UE from being served by the first base station to being served by the second base station. Also, UE communicates with both serving and target cells with active connection).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP_ R2-1710641’s invention of a functional aspects of Wake-Up Signal (WUS) for Enhanced Machine Type Communication (efeMTC) device and  Bao462’s invention of a system for providing wake-up signal configuration mechanism to include Mehta’s invention of a systema a method for controlling handover based on carrier-aggregation policies and UE capabilities, because it assists a base station using information regarding a neighboring base station's cell IDs and corresponding PCIs as a basis to manage handover of a UE. (Col 2 / line 64:67, Mehta) 

Re. claim 9, 3GPP_ R2-1710641 and Bao462 teach claim 7.
Yet, 3GPP_ R2-1710641 and Bao462  do not expressly teach 2performing a cell switching procedure with a serving cell associated with at 3least one of the identified one or more physical cell identifiers.
However, in the analogous art, Mehta  explicitly discloses  2performing a cell switching procedure with a serving cell associated with at 3least one of the identified one or more physical cell identifiers. (Fig. 1-6 & Col 11 / line 17:41 - When the UE registered or attached with the base station, the base station may have stored in the local context record UE-capability information indicating whether the UE supports carrier aggregation. Prior to selecting the handover threshold to apply, the base station may refer to that information to determine whether the UE supports carrier aggregation. … Prior to selecting the handover threshold to apply, the base station may refer to the stored policy information to determine the carrier-aggregation capabilities of the target cell. The UE may report to the base station the PCI of the detected cell….the base station can use the PCI to determine a corresponding cell ID, and use the cell ID to determine the carrier-aggregation policy imposed by the neighboring base station for the detected cell. Fig. 1-6 & Col 13 / line 25:35 - As shown in FIG. 5, at block 52, the first base station may receive, from a UE being served by the first base station, a report that the UE has detected coverage of a target cell, the target cell being provided by the second base station. At block 54, the first base station makes a determination of (i) whether the target cell can be aggregated with one or more other cells and (ii) whether the UE supports carrier aggregation. Further, at block 56, the first base station selects a handover threshold, with the handover threshold being selected based on the determination. And at block 58, the first base station uses the selected handover threshold as a basis to control handover of the UE from being served by the first base station to being served by the second base station.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP_ R2-1710641’s invention of a functional aspects of Wake-Up Signal (WUS) for Enhanced Machine Type Communication (efeMTC) device and  Bao462’s invention of a system for providing wake-up signal configuration mechanism to include Mehta’s invention of a systema a method for controlling handover based on carrier-aggregation policies and UE capabilities, because it assists a base station using information regarding a neighboring base station's cell IDs and corresponding PCIs as a basis to manage handover of a UE. (Col 2 / line 64:67, Mehta) 


Re. claim 10, 3GPP_ R2-1710641, Bao462 and Mehta teach claim 9.
Yet, 3GPP_ R2-1710641 and Bao462  do not expressly teach wherein the serving cell comprises at least one 2of one or more transmission reception points of a same serving cell or one or more serving 3cells in a group of candidate serving cells.
However, in the analogous art, Mehta  explicitly discloses wherein the serving cell comprises at least one 2of one or more transmission reception points of a same serving cell or one or more serving 3cells in a group of candidate serving cells. (Fig. 1-6 & Col 11 / line 17:41 - When the UE registered or attached with the base station, the base station may have stored in the local context record UE-capability information indicating whether the UE supports carrier aggregation. Prior to selecting the handover threshold to apply, the base station may refer to that information to determine whether the UE supports carrier aggregation. … Prior to selecting the handover threshold to apply, the base station may refer to the stored policy information to determine the carrier-aggregation capabilities of the target cell. The UE may report to the base station the PCI of the detected cell….the base station can use the PCI to determine a corresponding cell ID, and use the cell ID to determine the carrier-aggregation policy imposed by the neighboring base station for the detected cell. Fig. 1-6 & Col 13 / line 25:35 - As shown in FIG. 5, at block 52, the first base station may receive, from a UE being served by the first base station, a report that the UE has detected coverage of a target cell, the target cell being provided by the second base station. At block 54, the first base station makes a determination of (i) whether the target cell can be aggregated with one or more other cells and (ii) whether the UE supports carrier aggregation. Further, at block 56, the first base station selects a handover threshold, with the handover threshold being selected based on the determination. And at block 58, the first base station uses the selected handover threshold as a basis to control handover of the UE from being served by the first base station to being served by the second base station.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP_ R2-1710641’s invention of a functional aspects of Wake-Up Signal (WUS) for Enhanced Machine Type Communication (efeMTC) device and  Bao462’s invention of a system for providing wake-up signal configuration mechanism to include Mehta’s invention of a systema a method for controlling handover based on carrier-aggregation policies and UE capabilities, because it assists a base station using information regarding a neighboring base station's cell IDs and corresponding PCIs as a basis to manage handover of a UE. (Col 2 / line 64:67, Mehta) 














Claim 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. (2022/0182943), Maleki hereinafter,  in view of Xu.

Re. claim 12, Maleki teaches a method (Fig. 9-13 & ¶0051/¶0121) for wireless communication at a user equipment (UE) (Fig. 1, 120), 2comprising: 3receiving, prior to an on duration of a discontinuous reception cycle, an 4indication that the UE is to transition to an active state during the on duration (¶0041 - methods can include, during a first occasion, monitoring for a WUS that is intended for the UE. In some embodiments, the WUS can be received as downlink control information (DCI) on a physical downlink control channel (PDCCH), and can indicate that the UE should monitor for a scheduling message on the PDCCH during a subsequent discontinuous reception (DRX) On duration for the UE. Fig. 9 & ¶0117 - WUS transmission in advance of scheduling PDCCH. Beginning from the top left, the UE successfully receives the first WUS and the associated scheduling PDCCH.) and one or 5more physical cell identifiers for the UE to communicate with (Fig. 1-13 & ¶0020 - RS-like DL signals include Primary Synchronization Sequence (PSS) and Secondary Synchronization Sequence (SSS), which facilitate the UEs time and frequency synchronization and acquisition of system parameters (e.g., via PBCH)); Attorney Docket No. PS349.01 (107922.1289)Qualcomm Ref. No. 204343 78 6receiving a configuration, based at least in part on the indication, of one or 7more resources for transmitting a feedback signal acknowledging that the UE was able to 8successfully decode the indication (Fig. 9 & ¶0051 -  receiving, from the network node, a transmission configuration for WUS feedback in response to detecting a WUS intended for the UE. In some of these embodiments, the transmission configuration for the WUS feedback includes a request for an aperiodic channel state information (CSI) report from the UE. In such embodiments, the selective transmission operation can include, based on detecting the WUS transmission during the first occasion, transmitting the aperiodic CSI report on a physical uplink channel (e.g., PUCCH, PUSCH). For example, the aperiodic CSI report can act as WUS feedback. Fig. 9 & ¶0121 - the network can configure and/or schedules the UE to send an acknowledgment (referred to as “WUS-ACK”) when the UE detects a WUS intended for it); 9transitioning to the active state during the on duration based at least in part on 10the indication (Fig. 9 & ¶0117 - WUS transmission in advance of scheduling PDCCH. Beginning from the top left, the UE successfully receives the first WUS and the associated scheduling PDCCH. The UE subsequently receives the scheduled PDSCH (e.g., containing DL data). ¶0130 - reception of WUS indicates to the UE that a scheduling PDCCH will be present in a predetermined slot of the DRX On duration (e.g., the first slot). If the UE receives the WUS, it is immediately aware that a scheduling PDCCH will be transmitted in the predetermined slot); and 11transmitting the feedback signal while in the active state and using the one or 12more resources (Fig. 9 & ¶0127 - the UE can send the WUS-ACK over PUCCH using any of the PUCCH formats. Alternatively, the UE can send the WUS-ACK multiplexed with UL data over PUSCH).
Even though, Maleki teaches receiving, prior to an on duration of a discontinuous reception cycle, an 4indication that the UE is to transition to an active state during the on duration and one or 5more …………………. for the UE to communicate with, yet, Maleki does not expressly discloses the claimed feature “physical cell identifiers “, however, in the analogous art, Xu  explicitly discloses receiving, prior to an on duration of a discontinuous reception cycle, an 4indication that the UE is to transition to an active state during the on duration and one or 5more physical cell identifiers for the UE to communicate with (Fig. 1-5 & ¶0103 - the network device sends a power saving signal to the terminal device. The power saving signal is used to control the wake-up and/or sleep state of the terminal device to reduce the power consumption of the terminal device. After the terminal device receives the power saving signal, the terminal device performs the power saving operation based on the indication of the power saving signal, that is, perform wake-up and/or sleep operations. For example, the power saving signal indicates that the terminal device wakes up or sleeps during part or all of the time of the activation period in one or several subsequent DRX cycles. After receiving the power saving signal, the terminal device can follow the indication of the power saving signal to perform corresponding power saving operations, that is, wake up or sleep during part or all of the time of the activation period in one or several DRX cycles. The power saving signal includes a first sequence, and the first sequence carries at least part of the identification information related to the terminal device. According to embodiments, the first sequence may also be used for the terminal device to perform time-frequency synchronization. When the first sequence carries the PCI information of the cell where the terminal device resides, the first sequence may also be used for the terminal device to perform RRM measurement. Fig. 1-5 & ¶0142 - the power saving signal may further include a first channel. Fig. 1-5 & ¶0143 - The first channel may carry a data part (for example, including indication information indicating that the terminal device wakes up or sleeps during all or part of the time of the activation period in one or more DRX cycles) and its pilot. … the pilot may be generated based on the PCI of the cell where the terminal device resides. Since a physical channel is used to carry power saving information, it is easier to carry information compared to using sequences.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Maleki’s invention of a system and a method for selective transmission of wake-up signals (WUS) to a user equipment (UE) by a network node in a Radio Access Network (RAN) to include Xu’s invention of a system and a method for transmitting power saving signal, because it provides an efficient mechanism in designing the power saving signal to realize effective transmission of the power saving signal for 5G wireless communication system. (¶0002-¶0005, Xu)





Re. claim 13, Maleki and Xu teach claim 12.
Maleki further teaches wherein the feedback signal is transmitted 2during the on duration or after the on duration. (Fig. 9 & ¶0117 - WUS transmission in advance of scheduling PDCCH. Beginning from the top left, the UE successfully receives the first WUS and the associated scheduling PDCCH. The UE subsequently receives the scheduled PDSCH (e.g., containing DL data) and responds with a HARQ ACK/NACK as appropriate. Fig. 9 & ¶0130 - If the UE receives the WUS, it is immediately aware that a scheduling PDCCH will be transmitted in the predetermined slot and it will transmit an ACK/NACK in the appropriate slot. For example, the UE will transmit an ACK after PDSCH if PDCCH and PSDCH are successfully received, a NACK in the predetermined slot (i.e., of the DRX On duration) if PDCCH is not detected).

Re. claim 16, Maleki and Xu teach claim 12.
Maleki further teaches wherein the indication is received in a 2wakeup signal. (¶0041 - methods can include, during a first occasion, monitoring for a WUS that is intended for the UE. In some embodiments, the WUS can be received as downlink control information (DCI) on a physical downlink control channel (PDCCH), and can indicate that the UE should monitor for a scheduling message on the PDCCH during a subsequent discontinuous reception (DRX) On duration for the UE. Fig. 9 & ¶0117 - WUS transmission in advance of scheduling PDCCH. Beginning from the top left, the UE successfully receives the first WUS and the associated scheduling PDCCH).

Re. claim 17, Maleki and Xu teach claim 12.
Maleki further teaches wherein the feedback signal comprises a 2hybrid automatic/repeat request (HARQ) acknowledgement/negative-acknowledgement 3(ACK/NACK) message. (Fig. 9 & ¶0117 - WUS transmission in advance of scheduling PDCCH. Beginning from the top left, the UE successfully receives the first WUS and the associated scheduling PDCCH. The UE subsequently receives the scheduled PDSCH (e.g., containing DL data) and responds with a HARQ ACK/NACK as appropriate).


Claims 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Maleki , in view of Xu, further in view of Mehta.

Re. claim 14, Maleki and Xu teach claim 12.
Yet, Maleki and Xu do not expressly  teach 2performing a cell switching procedure with a serving cell associated with at 3least one of the identified one or more physical cell identifiers.
However, in the analogous art, Mehta  explicitly discloses  2performing a cell switching procedure with a serving cell associated with at 3least one of the identified one or more physical cell identifiers. (Fig. 1-6 & Col 11 / line 17:41 - When the UE registered or attached with the base station, the base station may have stored in the local context record UE-capability information indicating whether the UE supports carrier aggregation. Prior to selecting the handover threshold to apply, the base station may refer to that information to determine whether the UE supports carrier aggregation. … Prior to selecting the handover threshold to apply, the base station may refer to the stored policy information to determine the carrier-aggregation capabilities of the target cell. The UE may report to the base station the PCI of the detected cell….the base station can use the PCI to determine a corresponding cell ID, and use the cell ID to determine the carrier-aggregation policy imposed by the neighboring base station for the detected cell. Fig. 1-6 & Col 13 / line 25:35 - As shown in FIG. 5, at block 52, the first base station may receive, from a UE being served by the first base station, a report that the UE has detected coverage of a target cell, the target cell being provided by the second base station. At block 54, the first base station makes a determination of (i) whether the target cell can be aggregated with one or more other cells and (ii) whether the UE supports carrier aggregation. Further, at block 56, the first base station selects a handover threshold, with the handover threshold being selected based on the determination. And at block 58, the first base station uses the selected handover threshold as a basis to control handover of the UE from being served by the first base station to being served by the second base station.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Maleki’s invention of a system and a method for selective transmission of wake-up signals (WUS) to a user equipment (UE) by a network node in a Radio Access Network (RAN) and Xu’s invention of a system and a method for transmitting power saving signal to include Mehta’s invention of a system and a method for controlling handover based on carrier-aggregation policies and UE capabilities, because it assists a base station using information regarding a neighboring base station's cell IDs and corresponding PCIs as a basis to manage handover of a UE. (Col 2 / line 64:67, Mehta) 

Re. claim 15, Maleki ,  Xu and Mehta teach claim 14.
Yet, Malek and Xu do not expressly teach wherein the serving cell comprises at least one 2of one or more transmission reception points of a same serving cell or one or more serving 3cells in a group of candidate serving cells.
However, in the analogous art, Mehta  explicitly discloses wherein the serving cell comprises at least one 2of one or more transmission reception points of a same serving cell or one or more serving 3cells in a group of candidate serving cells. (Fig. 1-6 & Col 11 / line 17:41 - When the UE registered or attached with the base station, the base station may have stored in the local context record UE-capability information indicating whether the UE supports carrier aggregation. Prior to selecting the handover threshold to apply, the base station may refer to that information to determine whether the UE supports carrier aggregation. … Prior to selecting the handover threshold to apply, the base station may refer to the stored policy information to determine the carrier-aggregation capabilities of the target cell. The UE may report to the base station the PCI of the detected cell….the base station can use the PCI to determine a corresponding cell ID, and use the cell ID to determine the carrier-aggregation policy imposed by the neighboring base station for the detected cell. Fig. 1-6 & Col 13 / line 25:35 - As shown in FIG. 5, at block 52, the first base station may receive, from a UE being served by the first base station, a report that the UE has detected coverage of a target cell, the target cell being provided by the second base station. At block 54, the first base station makes a determination of (i) whether the target cell can be aggregated with one or more other cells and (ii) whether the UE supports carrier aggregation. Further, at block 56, the first base station selects a handover threshold, with the handover threshold being selected based on the determination. And at block 58, the first base station uses the selected handover threshold as a basis to control handover of the UE from being served by the first base station to being served by the second base station.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Maleki’s invention of a system and a method for selective transmission of wake-up signals (WUS) to a user equipment (UE) by a network node in a Radio Access Network (RAN) and Xu’s invention of a system and a method for transmitting power saving signal to include Mehta’s invention of a system and a method for controlling handover based on carrier-aggregation policies and UE capabilities, because it assists a base station using information regarding a neighboring base station's cell IDs and corresponding PCIs as a basis to manage handover of a UE. (Col 2 / line 64:67, Mehta) 

Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Shubhi, in view of  Lee et al. (2021/0314866), Lee hereinafter.

Re. claim 21, Shubhi teaches claim 19.
Yet, Shubhi does not expressly teach 2remaining in the active state until a monitoring occasion associated with 3detecting a second indication.
However, in the analogous art, Lee  explicitly discloses remaining in the active state until a monitoring occasion associated with 3detecting a second indication. (Fig. 2-15 & ¶0254 -  an activation command may be received by the WTRU and this activation command may activate 1504 the CS-Table 1402. Fig. 2-15 & ¶0260 – activation/deactivation of a resource allocation table or a search space linked to the table or another parameter linked to the table may be achieved with an L1-signal, for example a DCI transmitted in the PDCCH and the CRC of the DCI may be scrambled with a specific RNTI (e.g., power saving RNTI (PS-RNTI)). The L1-signal may indicate whether to activate a table (e.g., the CS-table) using at least one bit or which table to activate using at least one bit. If a table is activated, it may stay active until the next monitoring occasion of the L1-signal when another table may be activated).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shubhi ’s invention of wireless device (WD) autonomous procedures for missed wake up signals (WUS) to include Lee’s invention of  a method for addressing power savings signals in wireless communication, because it provides an effective mechanism in improving power efficiency of mobile devices, thereby, improves battery life of the mobile devices. (¶0002-¶0003, Lee)

Claim 22  is rejected under 35 U.S.C. 103 as being unpatentable over Shubhi, in view of Tsai et (2020/0351784), Tsai hereinafter.

Re. claim 22, Shubhi teaches claim 21.
Yet, Shubhi does not expressly teach 2remaining in the inactive state until a monitoring occasion associated with 3detecting a second indication.
However, in the analogous art, Tsai explicitly discloses remaining in the inactive state until a monitoring occasion associated with 3detecting a second indication.(Fig. 1-2 & ¶0015 - if the UE does not receive the WUS signal on the WUS occasion, the UE could switch to the sleep state, namely not wake up to monitor the PDDCH for a period (until the next WUS occasion or on-duration time).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shubhi’s invention of wireless device (WD) autonomous procedures for missed wake up signals (WUS) to include Tsai’s invention of a system and a method for  Wake Up Signal Monitoring in a Wireless Communication System, because it provides an effective mechanism in improving power efficiency of 5G handsets, thereby, improves battery life of the 5G handsets operating in 5G NR (New Radio) system. (¶0002-¶0004, Tsai)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shubhi, in view of  Bao et (2022/0015188), Bao188 hereinafter.

Re. claim 24, Shubhi teaches claim 23.
Yet, Shubhi does not expressly teach wherein the configuration signal comprises at 2least one of a downlink control information (DCI), or a medium access control (MAC) control element (CE), or a radio resource control (RRC) signal, or a combination thereof.
However, in the analogous art, Bao188 explicitly discloses wherein the configuration signal comprises at 2least one of a downlink control information (DCI), or a medium access control (MAC) control element (CE), or a radio resource control (RRC) signal, or a combination thereof. (Fig. 1-6 & ¶0188 - When the DRX configuration information explicitly includes the M DRX configurations, the default configuration is the first of the M DRX configurations that appears in the RRC signaling. Fig. 1-6 & ¶0259 - the DRX configuration information includes the M DRX configurations, and the default configuration is the first of the M DRX configurations that is present in RRC signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shubhi ’s invention of wireless device (WD) autonomous procedures for missed wake up signals (WUS) to include Bao188’s invention of a system and a method for  configuring a set of DRX (discontinuous reception) parameters  in a Wireless Communication System, because it provides an effective mechanism in improving power efficiency of  a terminal device by selecting a suitable DRX configuration based on a current service characteristic or battery status of the terminal device, so as to better adapt to a service transmission requirement of the terminal device, and save electricity of the terminal device. (¶0005/¶0019, Tsai)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maleki et. al (2022/0095231). See Abstract, ¶0089, ¶0097-¶0105,  along with Fig. 8-10.
Bao (2022/0264696); See Abstract, ¶0023, ¶0050-¶0095, ¶0099-¶0134 along with Fig. 2-5
3GPP TSG RAN WG1 Meeting #95; R1-1812891, Source: CMCC, Title:	Discussion on CSI report enhancement for CDRX, Spokane, USA, November 12th – 16th, 2018. See §3, §4. 
3GPP TSG-RAN2 Meeting #105bis; R2-1904149, Source: Ericsson, Title:  Impact of WUS on cDRX, Xi'an, China, 8 - 12 April 2019. See §3-§4.	
3GPP TSG-RAN WG2 Meeting #106 ; R2-1905603; Source: OPPO; Title: Impacts of PDCCH-based wake up signaling, Reno, USA, 13rd May– 17th May 2019. See §2.3, §2.4, §2.6, §3.
3GPP TSG-RAN2# 106; R2-1906484; Source: 	Xiaomi Communications; Title:  	Discussion on how the WUS works with C-DRX, Reno, USA,13th - 17th May 2019. See §2, §3.
3GPP TSG-RAN WG2 Meeting#107bis; R2-1913735; Source: 	Huawei, HiSilicon; Title: 	DRX configuration coordination in (NG)EN-DC, Chongqing, China, 14 - 18, October, 2019. See §2-§3.
3GPP TSG-RAN WG2 Meeting #109 electronic; R2-2002836, Source:	OPPO; Title: Further considerations on secondary DRX group, 20 April – 30 April 2020. See §2.1, §2.3, §2.4	
3GPP TSG-RAN WG2 #109bis-e; R2-2003103; Source: Xiaomi Communications; Title:  Discussion on PDCCH-WUS works with Dual DRX, Electronic Meeting, 20th– 30th April 2020. See §2, §3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467